           Case 2:20-cr-00200-RBS Document 125 Filed 08/02/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                                :
                                                        :    CRIMINAL ACTION
               v.                                       :
                                                        :    NO. 20-200
TEVA PHARMACEUTICALS USA, INC.                          :
AND GLENMARK PHARMACEUTICALS,                           :
INC., USA                                               :

                                             ORDER

       AND NOW, this 2nd day of August 2021, upon consideration of the United States’

Motion for Extension of Time to File Response to Defendant Glenmark Pharmaceutical Inc.’s

Motion for Relief (ECF No. 123), it is ORDERED that the Motion is GRANTED in part as

follows:

       1. The Government must file a response to Glenmark’s Motion for Relief on or before

            Monday, August 16, 2021. No additional continuances will be granted.

       2. The stay issued by the Court’s July 28, 2021 Order (ECF No. 120) shall remain in

            place pending further order of the Court.

       IT IS SO ORDERED.

                                                        BY THE COURT:


                                                        /s/ R. Barclay Surrick
                                                        R. BARCLAY SURRICK, J.
